EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Puramed Bioscience Inc. (the “Company”) on Form10-K as amended by form 10-K/A for the year ended June30, 2010 as filed with the Securities and Exchange Commission (the “Report”), the undersigned certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1)The Annual Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 15, 2011 /s/ Russell W. Mitchell Russell W. Mitchell Chairman and Chief Executive Officer Principal Executive Officer Date: February 15, 2011 /s/ James W. Higgins James W. Higgins Chief Financial and Operating Officer Principal Financial Officer
